0Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3 January 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
This action is in response to Applicant’s amendments filed 3 January 2022. Claims 1-19 were previously pending. Claims 1, 10, and 19 have been amended according to Applicant’s amendments. New claim 20 has been added. No claims have been cancelled. Accordingly, claims 1-20 are pending and under consideration.

Response to Arguments
Applicant’s arguments, see remarks pages 11-13, filed 3 January 2022, with respect to the rejection of independent claims 1, 10, and 19 under 35 USC 103 have been fully considered and are persuasive.  The rejection of claims 1, 10, and 19 under 35 USC 103 has been withdrawn. 


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone or in combination fails to teach or fairly suggest the combination of:
A data storage system  providing mapped RAID for logical RAID space, the RAID space including multiple RAID extents and where multiple drive extents are allocated to each RAID extent from a protection group of drives, calculating an affinity value for each pair of storage drives in the group equal to 
Because dependent claims 2-9, 11-18, and 20 depend from and thus incorporate the allowable subject matter of their respective independent claims, they are allowable for at least the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691. The examiner can normally be reached Monday-Friday 10-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/E.H.K/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137